DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because it uses phrases that can be implied.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 14-18, 20-26 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0287020 (hereinafter Park).
Regarding claims 1 and 15, Park discloses a method / user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: transmit, to a base station, an indication of whether the UE is enabled to receive a simultaneous spatial relation update (FIG. 15, S1510; [0379]: details UE capability; the UE capability information may include the number of panels (groups) that the UE may support/information on whether simultaneous transmission based on multiple panels may be performed/information on the MPUE category (e.g.: refer to MPUE category), etc.) for a physical uplink control channel (PUCCH) resource group of PUCCH resources that share a same spatial relation (no patentable weight because “for” can be interpreted as “used for” which is intended use; Table 11; [0362]: details update PUCCH resource group); and receive, from the base station based at least in part on the indication, the simultaneous spatial relation update (FIG. 15, S1530; [0384]: details Panel update related information; in the change/update of the panel-related information, all of the panel-related beam information may be simultaneously changed (i.e., simultaneous beam update)) for the PUCCH resource group (no patentable weight because “for” can be interpreted as “used for” which is intended use; Table 11; [0362]: details update PUCCH resource group).

Regarding claims 2 and 16, Park discloses wherein the indication is transmitted in a UE capability information message (FIG. 15, S1510; [0379]: details UE capability; the UE capability information may include the number of panels (groups) that the UE may support/information on whether simultaneous transmission based on multiple panels may be performed/information on the MPUE category (e.g.: refer to MPUE category), etc.).

Regarding claims 3 and 17, Park discloses wherein the indication is transmitted via radio resource control signaling ([0379]: details UE may transmit UE capability information related to the aforementioned proposed method, as via radio resource control signaling).

Regarding claims 4 and 18, Park discloses wherein the indication indicates that the UE is enabled (FIG. 15, S1510; [0379]: details UE capability; the UE capability information may include the number of panels (groups) that the UE may support/information on whether simultaneous transmission based on multiple panels may be performed/information on the MPUE category (e.g.: refer to MPUE category), etc.) for simultaneous spatial relation updating of PUCCH resource groups for respective bandwidth parts (no patentable weight because “for” can be interpreted as “used for” which is intended use; [0270]: details simultaneously transmitted in the same BWP).

Regarding claims 6 and 20, Park discloses wherein the memory and the one or more processors are further configured to receive a configuration (FIG. 15, S1520: details RRC Configuration) for one or more PUCCH resource groups (no patentable weight because “for” can be interpreted as “used for” which is intended use; Table 11; [0362]: details update PUCCH resource group).

Regarding claims 7 and 21, Park discloses wherein the memory and the one or more processors are further configured to update a spatial relation (FIG. 15, S1530; [0384]: details Panel update related information; in the change/update of the panel-related information, all of the panel-related beam information may be simultaneously changed (i.e., simultaneous beam update)) for a PUCCH resource, of the PUCCH resource group, based at least in part on the simultaneous spatial relation update groups (no patentable weight because “for” can be interpreted as “used for” which is intended use; Table 11; [0362]: details update PUCCH resource group).

Regarding claims 8 and 22, Park discloses wherein the memory and the one or more processors are further configured to communicate in a PUCCH resource, of the PUCCH resource group, using a beam indicated by a spatial relation of the simultaneous spatial relation update (FIG. 15, S1530; [0384]: details Panel update related information; in the change/update of the panel-related information, all of the panel-related beam information may be simultaneously changed (i.e., simultaneous beam update)).

Regarding 9 and 23, Park discloses a method / base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: receive, from a user equipment (UE), an indication of whether the UE is enabled to receive a simultaneous spatial relation update (FIG. 15, S1510; [0391]: details UE capability; the UE capability information may include the number of panels (groups) that the UE may support/information on whether simultaneous transmission based on multiple panels may be performed/information on the MPUE category (e.g.: refer to MPUE category), etc.) for a physical uplink control channel (PUCCH) resource group of PUCCH resources that share a same spatial relation (no patentable weight because “for” can be interpreted as “used for” which is intended use; Table 11; [0362]: details update PUCCH resource group); and transmit, to the UE based at least in part on the indication, the simultaneous spatial relation update (FIG. 15, S1530; [0396]: details Panel update related information; in the change/update of the panel-related information, all of the panel-related beam information may be simultaneously changed (i.e., simultaneous beam update)) for the PUCCH resource group (no patentable weight because “for” can be interpreted as “used for” which is intended use’’; Table 11; [0362]: details update PUCCH resource group).

Regarding claims 10 and 24, Park discloses wherein the indication is received in a UE capability information message (FIG. 15, S1510; [0391]: details UE capability; the UE capability information may include the number of panels (groups) that the UE may support/information on whether simultaneous transmission based on multiple panels may be performed/information on the MPUE category (e.g.: refer to MPUE category), etc.).

Regarding claims 11 and 25, Park discloses wherein the indication is received via radio resource control signaling ([0391]: details BS may receive UE capability information related to the aforementioned proposed method, as via radio resource control signaling).

Regarding claims 12 and 26, Park discloses wherein the indication indicates that the UE is enabled (FIG. 15, S1510; [0391]: details UE capability; the UE capability information may include the number of panels (groups) that the UE may support/information on whether simultaneous transmission based on multiple panels may be performed/information on the MPUE category (e.g.: refer to MPUE category), etc.) for simultaneous spatial relation updating of PUCCH resource groups  (no patentable weight because “for” can be interpreted as “used for” which is intended use’’; Table 11; [0362]: details update PUCCH resource group) for respective bandwidth parts (no patentable weight because “for” can be interpreted as “used for” which is intended use; [0270]: details simultaneously transmitted in the same BWP).

Regarding claims 14 and 28, discloses wherein the memory and the one or more processors are further configured to transmit a configuration (FIG. 15, S1520: details RRC Configuration) for one or more PUCCH resource groups (no patentable weight because “for” can be interpreted as “used for” which is intended use’’; Table 11; [0362]: details update PUCCH resource group).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US 2021/0067979 (hereinafter Rahman).
Regarding claims 5, 13, 19 and 27, Park does not explicitly teach wherein the indication identifies a particular value to indicate that the UE is not enabled to receive the simultaneous spatial relation update.
However, Rahman teaches wherein the indication identifies a particular value to indicate that the UE is not enabled to receive the simultaneous spatial relation update ([0134][0135][0177]: details whether the UE is capable of supporting such common MAC-CE activation for TCI indication or SpatialRelationInfo Indication can be reported by the UE via capability signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Rahman and include the indication identifies a particular value to indicate that the UE is not enabled to receive the simultaneous spatial relation update.  Doing so would improve efficiency and coverage (Rahman, at paragraph [0003]) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frenne (US 2021/0143964) details determining phase tracking reference signals in multiple transmission points.
Yoshioka (US 2022/0053483) details user terminal.
Yamada (US 2013/0051288) details user equipment capability signaling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415